The Board of Governors ("Board"), of the Kentucky Bar Association ("KBA"), recommends this Court suspend Genon Ginn Hensley from the practice of law for thirty (30) days. Finding sufficient cause to do so, we adopt the Board's recommendation. Hensley's KBA member number is 31273 and her bar roster address is 3003 Bushmill Park Road, Louisville, Kentucky 40241. She was admitted to the practice of law in the Commonwealth of Kentucky on November 7, 1984. The relevant underlying facts are as follows.
Mary Jane Thompson retained Respondent for her Chapter 7 bankruptcy case, which was filed on August 25, 2009. At that time, she was living with her children in a home that she rented. Farmers Bank told her that she could qualify for a mortgage to purchase the house once her bankruptcy was discharged and closed for two years.
Ms. Thompson's case was dismissed without discharge on January 28, 2010. Respondent failed to inform her of the dismissal. She did not become aware that the case had been dismissed until she applied for a mortgage with Farmers Bank. Although Respondent subsequently reopened and completed her bankruptcy case, Ms. Thompson no longer qualified for the mortgage that she needed to purchase the home in which she and her children were living.
As a result, she filed a malpractice suit against Respondent in Carroll Circuit Court. On September 22, 2014, the court entered a default judgment against Respondent in the amount of $300,000.00, and assessed interest at a rate of 12% per annum as well as costs. To date, Respondent has failed to satisfy that judgment.
On August 1, 2016, Respondent was served by certified mail with a Bar Complaint. On April 20, 2017, she was served by certified mail with an Amended Charge. Respondent was charged with violating Supreme Court Rule (SCR) 3.130 -1.3 (requiring reasonable diligence); SCR 3.130 -1.4(a)(3) (requirement to promptly provide the client with necessary information); SCR 3.130 -8.1(b) (failing to respond to lawful demands for information from a disciplinary authority).
Respondent has failed to respond to these charges.
On September 15, 2017, the present matter came before the Board as a default case pursuant to SCR 3.210. After reviewing Respondent's extensive disciplinary background, including two suspensions and one private admonition, the Board voted unanimously to suspend Respondent from the practice of law in this Commonwealth for thirty (30) days. Finding sufficient cause to do so, we adopt the Board's recommendation.
Therefore, it is hereby ORDERED that:
*2901. Genon Ginn Hensley is suspended from the practice of law in this Commonwealth for thirty (30) days to be served consecutive to any other discipline, effective upon the date of entry of this Order;
2. Pursuant to SCR 3.450, Hensley is directed to pay all costs associated with these disciplinary proceedings, in the amount of $959.01 for which execution may issue from this Court upon finality of this Opinion and Order; and
3. Pursuant to SCR 3.390, Hensley shall, within ten (10) days from the entry of this opinion and order, provide written notice to her clients of her inability to represent them; provide written notice to all courts in which she has matters pending of her suspension from the practice of law; and furnish copies of all letters of notice to the Office of Bar Counsel. Furthermore, to the extent possible, Hensley shall immediately cancel and cease any advertising activities in which she is engaged.
/s/ John D. Minton Jr.
CHIEF JUSTICE
All sitting.
All concur.